      Case 3:73-cv-00128-MMD-WGC Document 962 Filed 08/19/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,            )
                                     )
               Plaintiff,            ) IN EQUITY NO. C-125-MMD
                                     ) Subproceeding: 3:73-CV-00128-MMD-WGC
WALKER RIVER PAIUTE TRIBE,           )
                                     )
               Plaintiff-Intervenor, )
        vs.                          )       ORDER VACATING AUGUST 25,
                                     )       2021, STATUS CONFERENCE
WALKER RIVER IRRIGATION DISTRICT, )
a corporation, et al.,               )
                                     )
               Defendants.           )
                                     )
MINERAL COUNTY,                      )
                                     )
               Plaintiff-Intervenor, )
       vs.                           )
                                     )
WALKER RIVER IRRIGATION DISTRICT, )
a corporation, et al.,               )
                                     )
               Defendants.

       Before the Court is Mineral County’s Unopposed Motion to Vacate August 25, 2021,

Status Conference. Good cause appearing, IT IS HEREBY ORDERED that the Status

Conference set for Wednesday, August 25, 2021, at 10:00 a.m. is VACATED.

IT IS SO ORDERED.

DATED: August 19, 2021.                          _____________________________

                                                 MAGISTRATE JUDGE

///
///
///
